Citation Nr: 1544900	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claim and has been reviewed.


FINDINGS OF FACT

1.  The Veteran died in September 2011.  The death certificate lists the immediate cause of death as cardiopulmonary arrest, sepsis, and pneumonia with other significant conditions contributing to death as chronic obstructive pulmonary disease (COPD), congestive heart failure (CFH), lung cancer, hypertension, coronary artery disease, and hypothyroidism.  

2.  The most probative evidence indicates the Veteran did not serve in Vietnam,  and there is no competent and credible evidence show he was exposed to herbicides during the Vietnam era. 

3.  During his lifetime, the Veteran had not established service connection for any disability.

4.  A disability of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death.



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2013.

Concerning the duty to assist, the Veteran's service treatment records and service personnel records are on file, as are various post-service medical records.  The    Board acknowledges that a VA opinion has not been obtained to address whether the Veteran's causes of death are related to service.  The evidence does not suggest, and the appellant does not contend, that the Veteran's fatal conditions manifested during service or within the year following his discharge, or that they are related to service for reasons other than claimed herbicide exposure.  Moreover, there is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged.  Thus, the Board finds that referral for a VA medical opinion is not warranted.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection for cause of death may be awarded to a veteran's surviving spouse for death resulting from a service connected disability or a disability related to service.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312.  To establish service connection for the cause of the veteran's death the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cancer, endocrine disease, or cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that that Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Two of the Veteran's terminal conditions, lung cancer and coronary artery disease are conditions presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The appellant asserts that the Veteran died from lung cancer and heart disease     that were caused by herbicide exposure during active duty service in Vietnam.  The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest, pneumonia, and sepsis.  The certificate also lists COPD, CFH, lung cancer, hypertension, coronary artery disease, and hypothyroidism as contributing causes  of death.  The Veteran was not service connected for any disabilities at the time     of his death.  

After review of the evidence of record, the Board finds that the preponderance of the competent and probative evidence is against the claim for service connection for the cause of the Veteran's death.  

The appellant has asserted that the Veteran served in Vietnam building landing fields for military aircraft, and that the Veteran was thus entitled to the presumption of herbicide exposure afforded by 38 C.F.R. § 3.307(a)(6)(iii).  However, this assertion is not supported by competent and credible evidence.  

To support her claim, the appellant submitted a copy of a DD Form 214 indicating that the Veteran had received the following medals: "Silver Life Saving, National Defense Service Medal, Navy Combat Action, Armed Forces Expeditionary, Good Conduct, Vietnam Service, Purple Heart, Sharp Shooter Medal."  The appellant's copy was not a certified copy.  The DD Form 214 received with the Veteran's service personnel records through the service department contradicts the DD Form 214 submitted by the appellant.  The official copy shows that the only medal the Veteran received was the National Defense Service Medal.  In comparing the appellant's copy with the service-department copy, it is apparent that all of the medals listed on the appellant's copy, other than the National Defense Service Medal, are in a larger typeface than other typed items on the rest of the document.  Such suggests those additional medals are a post-issuance alteration of the original document.  Review of the records in the Veteran's service personnel file further support that the Veteran had no Vietnam service.  Indeed, his personnel records reflect he served in Rhode Island, Bermuda, and Newfoundland.  There is no indication of any service in Vietnam contained in his personnel records or DD Form 215 reflecting that his DD Form 214 was amended.  Further, the request to the service department for dates the Veteran served in Vietnam yielded a response that there was no evidence to substantiate that the Veteran had any service in the Republic of Vietnam.  

In addition to the altered DD Form 214, the appellant submitted her own undated statement and a February 2013 statement from a friend of the Veteran attesting that the Veteran told them that he served in Vietnam and had been wounded.  Neither attested to knowing the Veteran during his period of service or to witnessing his service in Vietnam or being wounded.  Moreover, the Veteran's friend stated the Veteran was wounded and evacuated to a hospital ship where he required a lengthy recovery.  However, review of the Veteran's service treatment records reveals       no such injuries, and his separation examination showed no scarring or other abnormalities that would be consistent with significant shrapnel wounds.  The only scar noted on separation examination was the same scar noted on his entrance examination.  As neither the appellant nor the Veteran's friend witnessed the events of the Veteran's service, their assertions as to the Veteran's activities during service are not persuasive evidence, and are significantly less probative than the service records received from the service department.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The Board acknowledges that the appellant and the Veteran's friend stated that the Veteran's records from Vietnam were destroyed because of classified information.  However, there is nothing other than these unsupported assertions to suggest       that any of the Veteran's service treatment or personnel records were destroyed intentionally or unintentionally.  Indeed, if destroying all evidence of his service    in Vietnam was done intentionally because the mission was classified, it is inconceivable that the Veteran would have been given a copy of a DD Form 214 showing such recognition when the official copy placed in his personnel file did  not include such medals.  The Board does not find the assertion that the Veteran's records were destroyed to protect classified information to be plausible or persuasive.  Id.; see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that    what appears regular is regular, the burden shifting to the attacker to show the contrary.").    

In short, the Board finds that the most probative evidence of record, in the form of the Veteran's service treatment records, service personnel records and the DD Form 214 received from the service department, reflects that the Veteran did not serve in Vietnam, or any other location in which Agent Orange was used.  Accordingly, the presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307 does not apply, and service connection for lung cancer and coronary artery disease due to the alleged herbicide exposure cannot be established.  38 C.F.R. § 3.309(e). 

Although the Veteran is not entitled to the foregoing regulatory presumption, the Board must still evaluate whether the conditions that precipitated his death were related to service on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, certain chronic diseases, including cancer, cardiovascular diseases and endocrinopathies, can be presumed to have been incurred in service under 38 C.F.R. §§3.307 (a)(3), 3.309(a) if the disease manifested to a degree of 10 percent or more within 1 year from the date of separation from service.  

Here, the evidence of record does not show, and the appellant has not asserted, that the causes of the Veteran's death were present in service or are related to service for reasons other than alleged herbicide exposure.  Nor has she suggested that any  other condition of service origin caused or contributed to death.  In any event, the Veteran's service treatment records do not reflect treatment or findings of any of the conditions listed on the Veteran's death certificate.  Additionally, the Veteran's September 1966 separation examination found no abnormalities other than tattoos and the pre-existing scar. 

Moreover, there is no competent evidence showing that the Veteran's lung cancer, cardiovascular diseases or hypothyroidism manifested during the year following discharge from service.  The evidence does not reflect lung cancer until March 2011, and one of the Veteran's doctors stated that he had been treating the Veteran for hypertension and hypothyroidism for 14 years.  While the appellant has alleged the Veteran was treated for thyroid disease and high blood pressure starting in the late 1960's, there is no medical evidence supporting such contention.  The appellant, as a lay person, is not competent to diagnose thyroid disease or hypertension as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Further, the Board notes the Veteran and appellant were not married until 1972, and she is attempting to recall information from over 40 years ago.  Accordingly, her contention as to the onset of the Veteran's hypertension and thyroid disease is not probative or persuasive.  See Buchanan v. Nicholson, 451   F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Finally, there is no medical evidence of record suggesting a causal relationship between any of the conditions listed on the death certificate and the Veteran's military service.  

In summary, there is no credible evidence of record that the Veteran was exposed to herbicides in Vietnam as alleged.  There is also no evidence of record that any of the conditions listed on the death certificate were present in service or for many years thereafter, or are otherwise related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the appeal is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


